Citation Nr: 0517329	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  00-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for loss of teeth.

2.  Entitlement to service connection for a left eye 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1940 to July 
1940 and from August 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The veteran subsequently perfected 
this appeal.  

A videoconference hearing before the undersigned was held in 
February 2002.  A transcript of that hearing is associated 
with the claims folder.  

In September 2002, the Board undertook additional development 
of the listed issues pursuant to its authority under 
38 C.F.R. § 19.9(a)(2) (2002).  In November 2003, the Board 
remanded this case for readjudication.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of this 
appeal.  

2.  The veteran lost tooth #31 during his second period of 
active service; service medical records are negative for any 
evidence of dental trauma.  

3.  The preponderance of the evidence is against a finding 
that the veteran currently has a left eye disability related 
to his active military service or events therein.  

4.  The veteran has refractive error of the left eye; 
however, there is no evidence of superimposed disease or 
injury occurring during military service that resulted in 
increased disability.  


CONCLUSIONS OF LAW

1.  Dental trauma was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381 (2004).  

2.  A left eye disability was not incurred or aggravated 
during active military service, and service connection for 
refractive error of the left eye is denied as a matter of 
law.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 4.9 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In February 2004, the Appeals Management Center (AMC) 
notified the veteran that it was developing evidence in 
connection with his pending appeal.  He was specifically 
asked to provide VA with any evidence or information that he 
had pertaining to his claim.  The veteran was notified of his 
and VA's respective obligations with regard to obtaining 
evidence and was informed that he must provide enough 
information about his records so that VA could request them 
and that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  The veteran 
was also advised of the evidence necessary to establish 
entitlement to service-connected compensation benefits.  

The May 2000 statement of the case (SOC), the October 2001 
supplemental statement of the case (SSOC), the May 2004 SSOC, 
and the July 2004 SSOC collectively notified the veteran of 
the laws and regulations pertaining to his claims for service 
connection.  These documents also advised the veteran of the 
evidence of record, of the adjudicative actions taken, and of 
the reasons and bases for the decision.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the RO's formal VCAA notice letter to the veteran.  
At bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done, irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication, 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield, 
supra.  First, it was legally impossible to give the notice 
prior to the initial adjudication of the claim in February 
2000 and further, the veteran subsequently received content-
complying notice and proper VA process as described above.  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
See 38 C.F.R. § 3.159(c) (2004).  

The claims folder contains the veteran's service medical 
records, various private records, and VA treatment records.  
The veteran was provided a VA eye examination in December 
2002 and a VA dental examination in January 2003.  Addendums 
to both examinations were received in March 2004.  The 
veteran has not submitted authorization for the release of 
additional private medical records.  A May 2001 report of 
contact indicates the veteran was contacted regarding VA's 
duty to assist.  He did not know of any other sources of 
evidence other than VA.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  



Service Connection for Loss of Teeth

In his July 1999 claim, the veteran reported that he fell in 
1950 at El Toro.  He indicated he had two teeth knocked out 
in the fall and that he was told he would have future dental 
problems.  At the February 2002 videoconference hearing, the 
veteran reported that he fell down a stairwell and was taken 
to Balboa Hospital.  He testified that he had a brain 
concussion, his eye was all bloody, and some of his teeth 
were knocked loose.  In a November 2003 letter to the 
President, the veteran reported he was knocked to the deck by 
a torpedo that misfired and his teeth were knocked out and 
loosened.  

The Board notes that a claim for service connection is also 
considered to be a claim for VA outpatient dental treatment.  
See Mays v. Brown, 5 Vet. App. 302 (1993).  The claims folder 
contains a November 1982 dental rating sheet indicating that 
the basis for rating was for VA outpatient treatment only.  
Service connection for dental outpatient treatment was denied 
because there was no dental trauma shown in service.  The 
veteran has not presented and the Board does not see any 
theory of entitlement to outpatient dental treatment (See 
38 C.F.R. § 17.161 (2004) and this discussion will be limited 
to service connection for compensation purposes.  

The veteran underwent a VA dental examination in January 
2003.  He gave a vague and irregular history of four teeth 
being knocked out while falling down while aboard ship in 
1950.  He eventually had his remaining teeth extracted at a 
private dental clinic.  Dentures were made at that time but 
he cannot wear them due to irregular bone in his jaws.  
Physical examination revealed replaceable missing teeth (#2-
#15, #18-#31) and nonreplaceable #17 and #32.  Radiographic 
examination indicated the veteran had only one tooth, which 
was #16 and this was impacted and interrupted.  Diagnoses 
were (1) loss of teeth required; and (2) congenitally 
irregular alveolar ridges with congenital exostosis bone.  

A March 2004 addendum discusses the veteran's service dental 
records in detail.  By the new nomenclature, dental 
examination in May 1940 showed that teeth #1, #16, #17, and 
#32 were missing (3rd molar teeth).  Examination in August 
1950 showed that the veteran had missing teeth #1, #16, #17, 
and #32.  A discharge examination in September 1951 showed 
that teeth #1, #16, #17, #31, and #32 were missing.  Teeth #3 
and #15 were indicated to have dental decay or to be 
restorable.  The examiner noted that a review of the records 
dating from 1940 to 1950 indicates that only tooth #31 
appears to have been removed while the veteran was in the 
service.  The examiner further stated that no records in the 
dental file indicate that teeth were knocked out and it is 
less likely that the veteran has a dental disability due to 
trauma as related to his military service.  The veteran 
essentially had only one tooth lost during service (#31, 
lower right second molar) and no dental disability was noted.  
There was also no trauma to the mandible or maxilla noted.  

On VA examination in January 1971, the veteran's teeth were 
noted to be in a good state of repair.  

Effective June 8, 1999, selected VA regulations governing 
dental claims were revised for clarification purposes.  Under 
the current regulation, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381(a) (2004).  

As discussed, the veteran contends he lost various teeth due 
to trauma during his second period of service.  A review of 
service medical records shows only that the veteran lost 
tooth #31 during service and there is no indication this was 
due to trauma.  Contemporaneous records associated with the 
veteran's August 1950 fall were negative for any evidence of 
injury to his teeth.  Information in the record does not show 
evidence of trauma to the teeth or mandible or maxilla during 
service.  The January 2003 examination report notes that the 
veteran's irregular ridge and bone is congenital and in no 
way connected to his service.  

In this case, there is no basis for compensation for the 
veteran's replaceable missing teeth (including tooth #31).  
The regulation clearly provides that replaceable missing 
teeth may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  Therefore, service connection 
for VA compensation purposes for loss of teeth is denied.  

Service Connection for a Left Eye Disability

The veteran contends he is entitled to service connection for 
a left eye disability.  In his July 1999 claim, the veteran 
indicated that the doctor at Balboa told him his eyes would 
suffer problems late in life because he was diagnosed with a 
possible brain concussion from the 1950 fall.  At the 
videoconference hearing, he indicated his left eye disability 
was probably due to old age and that he did not think it had 
anything to do with the injury at El Toro.  

Enlistment examination in May 1940 indicates the vision in 
the veteran's left eye was 20/40, corrected to 20/20 with 
glasses.  On examination for enlistment in August 1950, the 
veteran's left eye vision was again reported as corrected to 
20/20.  On examination for discharge in September 1951, the 
veteran's left eye vision was reported as 20/67 corrected to 
20/20 by glasses.  

The veteran was seen in the VA refraction clinic in July 
1999.  Regarding his ocular history, it is noted that the 
left side of his face was blown off.  The assessment also 
noted an injury to the left eye in 1963.  

The veteran underwent a VA eye examination in December 2002.  
Diagnosis was (1) pseudophakia, left eye (2 1/2 weeks post-op); 
(2) cataract right eye; and (3) glaucoma.  The examiner noted 
the glaucoma was in both eyes for five years, and that the 
cataracts were not related to the head injury.  In a March 
2004 addendum, the examiner indicated that the veteran's 
pseudophakia in the left eye was not related to the head 
injury he had while in the military service and he could see 
no indication of any connection between the two.  

Outpatient records indicate the veteran has ptosis in both 
eyes and underwent a bilateral upper eyelid blepharoplasty in 
June 2004.  

The veteran currently has diagnosed disabilities of the left 
eye.  Notwithstanding, service medical records are negative 
for any evidence of a left eye injury, including related to 
the veteran's 1950 fall, and the record does not contain 
competent medical evidence relating the veteran's currently 
diagnosed left eye disabilities to his active military 
service or events therein.  On the contrary, the VA examiner 
indicated there was no relationship to the veteran's service.  

A review of VA outpatient records indicates that the veteran 
has also been diagnosed with refractive errors, such as 
presbyopia.  Refractive error of the eye is not a disease or 
injury within the meaning of applicable law.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2004).  There is a lack of entitlement 
under the law to service connection for refractive error of 
the eye, unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 (July 
18, 1990).  Evidence of record does not show that any 
superimposed disease or injury occurred during military 
service that resulted in increased disability.  Thus, as a 
matter of law service connection for refractive error of the 
left eye must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

As the preponderance of the evidence is against the claims 
for service connection for loss of teeth and a left eye 
disability, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).











(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for loss of teeth for VA 
compensation purposes is denied.  

Entitlement to service connection for a left eye disability, 
to include refractive error, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


